Citation Nr: 0112695	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-12 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This appeal arose from a January 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the claim for 
service connection for PTSD (which had been previously denied 
by the RO in February 1987) and which denied entitlement to a 
compensable evaluation for a bilateral hearing loss 
disability.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in February 1987.

2.  Evidence submitted subsequent to the February 1987 
decision is relevant to and probative of the question of 
whether the veteran suffers from PTSD which can be related to 
his period of service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  On VA audiological examination in December 1997, the 
average pure tone decibel (dB) loss was 57 dB in the right 
ear and 42 dB in the left ear, with speech discrimination of 
96 percent in both ears.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.85, Code 6100 (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a 
claim for entitlement to service 
connection for PTSD

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

A review of the record suggests that the RO may have reopened 
the veteran's claim for service connection for PTSD (see the 
August 1998 statement of the case).  However, the Board must 
determine itself if new and material evidence has been 
submitted to reopen a claim, regardless of the finding of the 
RO.  Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The evidence which was of record at the time that the RO 
considered this claim in February 1987 will be briefly 
summarized.  His DD-214 showed that he had received the 
National Defense Service Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  No combat badges were awarded.  
His military occupational specialty was carpenter.  His 201 
file revealed that his duties in Vietnam included utilities 
worker and refrigerator repairman helper.  No combat duty was 
referred to.

The service medical records noted that he was seen on August 
26, 1969; he commented that he was the sole support for his 
mother, who was somewhat ill.  He had not received any mail 
from her and he was getting worried.  He stated that he could 
not sleep and worried most of the day.  The mental status 
examination found that he was alert, cooperative and that he 
spoke with a slightly depressed affect.  There was no 
evidence of looseness of associations or other evidence of a 
thought disorder.  He displayed some suicidal ruminations and 
admitted to past scrapes with the law.  The impression was 
acute situational maladjustment and inadequate personality.  
On August 29, 1969, he had what he described as a 
"breakdown."  He was then transferred to Japan, where he 
was admitted to a base hospital with a diagnosis of paranoid 
schizophrenia.  He admitted to being in trouble with the law 
in the past, although he denied any problems since his 
release from reform school at the age of 14.  It was noted 
that he had been in Vietnam for one month.  He reported a 
recent history of hallucinations (he saw his mother who told 
him that she needed him at home), a blunted affect and 
suicidal ruminations.  The mental status examination noted 
his statement that he was scared to return to Vietnam and was 
worried about his mother.  He was pleasant and cooperative, 
and his speech was goal directed, without evidence of 
looseness of associations.  There was no depression evident 
and he had expressed no wish to die since his arrival in 
Japan.  His affect was unremarkable and there was no 
suggestion that he was hallucinating during the interview.  
During his course in the hospital, it was noted that he could 
occasionally be hostile, although he would apologize and was 
generally pleasant and sociable.  He displayed a somewhat 
limited capacity for handling stress and had a fear of 
returning to Vietnam.  Based upon this, it was recommended 
that he be evacuated to the States.  The diagnosis was acute 
situational maladjustment, manifested by anxiety, treated, 
improved.  His stress was noted to be minimal; that is, 
routine duty in a combat zone.  In November 1969, following 
his return to the States, he complained of nervousness and 
trouble sleeping.  During the October 1970 separation 
examination, he checked "yes" next to bed wetting, nervous 
trouble and drug use.  The objective examination noted use of 
heroin and other narcotics.

The veteran was hospitalized at a VA facility in November 
1971 for the treatment of drug addiction.  The diagnoses were 
drug addiction and an anxiety reaction.  He was re-
hospitalized by VA between January and February 1972 and in 
May 1972 for the treatment of drug dependence.  Paranoid 
schizophrenia was also diagnosed during these hospital stays.

VA examined the veteran in September 1977.  The veteran was 
the sole source of the examiner's information and it was 
noted that he was not an accurate historian.  He complained 
that he had not been treated fairly in Vietnam, that he had 
been given all the odd jobs, that his First Sergeant had not 
liked him and that people had made accusations against him.  
All of this caused to him to get heavily involved in drug 
use.  The mental status examination found that he offered 
very little information voluntarily and that he appeared to 
be quite guarded.  He displayed no overt psychotic thinking, 
although he did seem to have some paranoid ideas.  He 
described a long history of anti-social behavior, trouble 
with the law, juvenile delinquency and drug addiction.  The 
diagnoses were sociopathic personality disorder and drug 
addiction (heroin), now on Methadone.

A VA outpatient treatment record from December 1985 diagnosed 
an adjustment disorder with an anxious mood.  The veteran was 
again hospitalized at a VA facility in July 1986 (for one 
day).  He described having lots of nervousness, 
hallucinations and suicidal ideation.  At admission, he was 
severely depressed and suffering from crying spells.  The 
psychiatrist felt that he had major depression and needed to 
be transferred to a state facility.  The diagnoses were post 
traumatic stress syndrome (PTSS) and major depression 
secondary to PTSS.

In November 1986, the veteran was examined by VA.  He seemed 
a little depressed and downcast.  He was hesitant in 
answering questions.  He claimed that he could not take what 
he had seen in service, indicating that he had seen a friend 
blown away.  He stated that he drove a truck in convoys and 
that these trips were always threatening.  The examiner noted 
that the claims folder had to be reviewed before a diagnosis 
could be offered.  A January 1987 addendum noted that the 
veteran had long term general instability, a personality type 
disorder.  It was stated that "[s]ufficient material does 
not surface to support a post traumatic stress disorder."  
The diagnosis was borderline personality disorder.

The evidence added to the record subsequent to the February 
1987 RO decision included the report of a June to August 1994 
VA hospitalization.  This was a voluntary admission; he was 
seeking treatment for substance abuse.  It was noted that he 
was using cocaine.  The mental status examination on 
discharge found that he was stable, without suicidal or 
homicidal ideation.  He was cognitively intact and there was 
no evidence of mood or psychotic disorders.  The diagnoses 
were polysubstance dependence-alcohol, cocaine and nicotine 
and rule out PTSD.

VA outpatient treatment records showed that he was seen on 
May 14, 1995 complaining of homicidal and suicidal ideation, 
insomnia and heavy use of alcohol and cocaine.  He commented 
that his wife had left him the previous week.  The diagnosis 
was life crisis (?).  On September 12, 1996, he was mildly 
depressed with a full range of affect.  The assessment was 
depression, not other wise specified.  On November 6, 1996, 
he was administered the Rorschach Clinician Administered PTSD 
Scale.  He reported the following symptoms:  recollections of 
the war; distress when exposed to events; dreams; avoidance 
of thoughts and feelings; avoidance of activities; an 
inability to recall trauma aspects; detachment and 
estrangement; restricted range of affect; sense of a 
foreshortened future; sleep problems; irritability; anger; 
hypervigilance and an exaggerated startle response.  It was 
noted that these symptoms were all based on the veteran's 
self-report.  He stated that he had been a combat engineer 
and claimed that he had been shot at and had been subjected 
to mortar and sniper fire.  He also indicated that he had 
shot at others and expressed his belief that he had killed 
them.  The test was considered to be valid.  The conclusion 
was that the results of the self-report were consistent with 
PTSD; however, it was noted that this needed to be 
corroborated with other clinical information.  On November 
19, 1996, depression, not otherwise specified was diagnosed.  
On June 9, 1997, he was noted to be alert, oriented in three 
spheres and relevant.  His speech was goal directed and he 
was in a good mood.  The diagnoses were depression, not 
otherwise specified and PTSD.

The evidence received after the February 1987 denial of the 
claim, including the 1995 to 1998 VA outpatient treatment 
records, is clearly relevant to and probative of the question 
of whether the veteran suffers from PTSD related to his 
period of service.  Specifically, this evidence now contains 
a diagnosis of PTSD.  Taking this evidence as credible, for 
the sole purpose of the claim to reopen, it is found that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2000).  When there is 
such evidence, "[t]his does not mean that the claim will 
always be allowed, just that the case will be reopened and 
the new evidence considered in the context of all other 
evidence for a new determination of the issues."  Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).



II.  Entitlement to an increased 
evaluation for bilateral hearing loss

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as treatment records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to an increased evaluation for the 
service-connected bilateral hearing loss disability.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2000).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was awarded service connection for a bilateral 
hearing loss disability by a rating action issued in August 
1995.  This disorder was assigned a noncompensable 
evaluation, effective August 16, 1994.

VA outpatient treatment records showed that the veteran was 
given hearing aids in August 1996.  On November 6, 1996, he 
stated that he seldom wore the hearing aids since they did 
not help improve his hearing.

The veteran was afforded a VA examination in December 1997.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60
75
80
LEFT
15
10
25
60
75

The average dB loss in the right ear was 57 and 42 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level I under both the old and 
the new regulations.  Table VII of 38 C.F.R. § 4.85 reveals 
that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation under both 
the old and new regulations.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability. 


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, the claim is 
reopened.

An increased evaluation for the service-connected bilateral 
hearing loss disability is denied.


REMAND

A review of the procedural history and development of the 
issue on appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim for service 
connection for PTSD without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, the 
case must be remanded for adjudication on the merits prior to 
appellate review.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard , supra; VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It is noted that the veteran was 
sent correspondence on November 26, 1997 requesting that he 
provide detailed information about any claimed stressors so 
that these could be verified.  He failed to respond to this 
request.  However, it is determined, in light of the above-
noted legislation, that the veteran be given another 
opportunity to provide the needed information concerning his 
claimed stressors.  It is also found that an attempt should 
be made to verify his claimed stressors.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request that he provide as much detail as 
possible concerning his claimed inservice 
stressors.  He should provide his unit 
assignment at the time of any claimed 
stressor (company, battery, battalion, 
regiment, division).  He should also 
provide the circumstances of each 
specific stressful incident (such as 
exact dates and places and the units 
involved); if any casualties are referred 
to, he should provide their full names, 
ranks and units of assignment.

The veteran should be told of the 
importance of providing this information 
and the consequences of failure to 
respond should be fully explained.

All correspondence and the veteran's 
responses must be included in the claims 
folder.

3.  The RO should then compile a list of 
the veteran's claimed stressors, which 
should then be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification.

4.  If, and only if, the claimed 
stressors are verified by the USASCRUR, 
the RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  The examiner should 
indicate whether the veteran suffers from 
PTSD related to those stressors that have 
been verified.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



